Citation Nr: 1018370	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for left shoulder 
disorder.  

3. Entitlement to service connection for a neck disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Service connection for posttraumatic stress disorder was 
granted by a rating decision of October 2008, and a 10 
percent initial rating was assigned.  The rating decision and 
a Statement of the Case addressing the three issues on appeal 
noted on the first page of this decision were issued the same 
day.  The following month, the Veteran sent statements to the 
RO indicating he wanted a statement of the case that 
addressed his PTSD issue.  Although it appears that he may 
have thought service connection for PTSD had been denied, he 
still seems to be expressing disagreement with the decision 
on PTSD.  This statement may be reasonably construed as 
expressing disagreement with the RO's decision and the Board 
finds that this constitutes a timely notice of disagreement 
(NOD) with the RO's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A February 2004 statement from a private medical provider 
states that the Veteran is receiving Social Security 
Administration (SSA) disability benefits, but these records 
are not associated with the claims file.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  38 
U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  The Veteran's complete SSA records must be 
obtained.

The Veteran has submitted an October 2004 opinion from a 
private chiropractor which opines that the Veteran's neck, 
shoulder, and back disorders are related to a fall the 
Veteran experienced in service.  As the Veteran has not yet 
been afforded a VA examination to determine the nature and 
etiology of the Veteran's neck, shoulder, and back disorders, 
one should be scheduled.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  The 
Veteran should be scheduled for a VA examination.
 
It appears the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Augusta, Georgia.  While the Veteran 
has intermittently submitted portions of his treatment 
records, complete VAMC treatment records have not been 
obtained since 2006.  Regulations provide that efforts must 
be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  The Veteran's 
current and complete VA treatment records must be obtained.

As noted above, the Board has construed statement made b the 
Veteran as disagreement with the RO decision that granted 
service connection for PTSD and awarded an initial rating of 
10 percent.  This claim must be remanded to the RO for 
issuance of a statement of the case (SOC). See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999). The Veteran also must 
be given an opportunity to perfect an appeal to the Board 
concerning this issue by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement). See 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
SSA records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Obtain the Veteran's current and 
complete Augusta, Georgia, VAMC 
treatment records.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the following: a neck 
disorder, a left shoulder disorder, and 
a back disorder.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements 
of the Veteran.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether a 
fall from a fork life in service or any 
other injury shown in the service 
treatment records is at least as likely 
as not related to a current (a) neck 
disorder, (b) left shoulder disorder, 
or (c) back disorder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  After the VA examination report is 
complete, the RO/AMC should review it 
and take any necessary steps to insure 
its adequacy, including obtaining an 
addendum or new opinion if required.

5.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

6.  The RO should issue to the Veteran 
and his representative an SOC addressing 
the claims regarding entitlement to and 
increased initial rating for PTSD. All 
applicable criteria should be addressed 
in the SOC, to include 38 C.F.R. § 
3.105(a). Along with the SOC, the RO 
must furnish to the Veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to these issues. 
(The Veteran and his representative are 
hereby reminded that appellate 
consideration of these claims may be 
obtained only if a timely appeal is 
perfected). If, and only if, the Veteran 
files a timely appeal, these issues 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

